Citation Nr: 0314723	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  94-20 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the residuals of a left 
leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1948 to December 1952.  This matter is before the Board 
on appeal from an August 1990 rating decision of the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO) and Insurance Center.  A 
transcript of the veteran's September 1998 hearing before the 
undersigned is on file.  In March 1999, the Board remanded 
this matter for further development to include obtaining a VA 
examination.  In July 2002, the Board undertook additional 
development of the evidence under 38 C.F.R. § 19.9(a)(2).  


REMAND

The development sought by the Board was completed, and the 
veteran was notified of the results.  He has not responded. 

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Furthermore, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided further guidance regarding notice 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA).  Notice to the veteran to date does not appear to be 
adequate under the Quartuccio guidelines.  
The development sought by the Board included a VA orthopedic 
examination to determine whether or not the veteran now has 
residuals of a left leg injury in service.  Such examination 
was conducted in November 2002.  The examination report has 
not been considered by the RO, and the appellant has not 
waived initial AOJ consideration of this evidence.    

Regrettably (particularly so in light of the fact that the 
claim has been pending more than a dozen years), the Board 
now has no recourse but to REMAND the case to the RO for the 
following:

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran is 
advised of what he needs to establish 
entitlement to the benefit sought, what 
the evidence (specifically including the 
development obtained by the Board) shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be afforded the requisite period of time 
to respond.  

2.  The RO should then readjudicate the 
claim in light of the evidence added to 
the record since the last Supplemental 
Statement of the Case (SSOC) in November 
2001.  If the claim remains denied, the 
RO should issue an appropriate SSOC and 
provide the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The purpose of this remand is to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



